DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “the control unit is configured to supply electrical power to the monochromatic sub-pixels of the display panel after multiplying an original electrical power supply value of the monochromatic sub-pixels by a compensation value”, in combination with the other limitations set forth in claim 1.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “the display panel comprises three monochromatic sub-pixels of different colors, and the control unit is configured to supply electrical power to the three monochromatic sub-pixels of different colors of the display panel after multiplying an original electrical power supply matrix of the three monochromatic sub-pixels of different colors by a compensation matrix”, in combination with the other limitations set forth in claim 9.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “S4: multiplying the first electrical power value by a compensation value to obtain a second electrical power supply value, supplying the second electrical power supply value to the display panel, and detecting a light emitting condition to obtain third optically sensed data”, in combination with the other limitations set forth in claim 12.
Claims 5-8, 10, 11 and 13-19 are dependent on claims 1, 9 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627